
	

113 S1106 IS: Sensible Accounting to Value Energy Act of 2013 
U.S. Senate
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1106
		IN THE SENATE OF THE UNITED STATES
		
			June 6, 2013
			Mr. Bennet (for himself
			 and Mr. Isakson) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To improve the accuracy of mortgage underwriting used by
		  Federal mortgage agencies by ensuring that energy costs are included in the
		  underwriting process, to reduce the amount of energy consumed by homes, to
		  facilitate the creation of energy efficiency retrofit and construction jobs,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Sensible Accounting to Value
			 Energy Act of 2013 .
		2.DefinitionsIn this Act, the following definitions shall
			 apply:
			(1)Covered
			 agencyThe term covered agency—
				(A)means—
					(i)an executive agency, as that term is
			 defined in section 102 of title 31, United States Code; and
					(ii)any other agency of the Federal Government;
			 and
					(B)includes any enterprise, as that term is
			 defined under section 1303 of the Federal Housing Enterprises Financial Safety
			 and Soundness Act of 1992 (12 U.S.C. 4502).
				(2)Covered
			 loanThe term covered
			 loan means a loan secured by a home that is issued, insured, purchased,
			 or securitized by a covered agency.
			(3)HomeownerThe term homeowner means the
			 mortgagor under a covered loan.
			(4)MortgageeThe term mortgagee
			 means—
				(A)an original lender under a covered loan or
			 the holder of a covered loan at the time at which that mortgage transaction is
			 consummated;
				(B)any affiliate, agent, subsidiary,
			 successor, or assignee of an original lender under a covered loan or the holder
			 of a covered loan at the time at which that mortgage transaction is
			 consummated;
				(C)any servicer of a covered loan; and
				(D)any subsequent purchaser, trustee, or
			 transferee of any covered loan issued by an original lender.
				(5)SecretaryThe term Secretary means the
			 Secretary of Housing and Urban Development.
			(6)ServicerThe term servicer means the
			 person or entity responsible for the servicing of a covered loan, including the
			 person or entity who makes or holds a covered loan if that person or entity
			 also services the covered loan.
			(7)ServicingThe term servicing has the
			 meaning given the term in section 6(i) of the Real Estate Settlement Procedures
			 Act of 1974 (12 U.S.C. 2605(i)).
			3.Findings and
			 purposes
			(a)FindingsCongress finds that—
				(1)energy costs for homeowners are a
			 significant and increasing portion of their household budgets;
				(2)household energy use can vary substantially
			 depending on the efficiency and characteristics of the house;
				(3)expected energy cost savings are important
			 to the value of the house;
				(4)the current test for loan affordability
			 used by most covered agencies, commonly known as the
			 debt-to-income test, is inadequate because it does not take into
			 account the expected energy cost savings for the homeowner of an energy
			 efficient home; and
				(5)another loan limitation, commonly known as
			 the loan-to-value test, is tied to the appraisal, which often does
			 not adjust for efficiency features of houses.
				(b)PurposesThe purposes of this Act are to—
				(1)improve the accuracy of mortgage
			 underwriting by Federal mortgage agencies by ensuring that energy cost savings
			 are included in the underwriting process as described below, and thus to reduce
			 the amount of energy consumed by homes and to facilitate the creation of energy
			 efficiency retrofit and construction jobs;
				(2)require a covered agency to include the
			 expected energy cost savings of a homeowner as a regular expense in the tests,
			 such as the debt-to-income test, used to determine the ability of the loan
			 applicant to afford the cost of homeownership for all loan programs; and
				(3)require a covered agency to include the
			 value home buyers place on the energy efficiency of a house in tests used to
			 compare the mortgage amount to home value, taking precautions to avoid
			 double-counting and to support safe and sound lending.
				4.Enhanced energy
			 efficiency underwriting criteria
			(a)In
			 generalNot later than 1 year
			 after the date of enactment of this Act, the Secretary shall, in consultation
			 with the advisory group established in section 7(b), develop and issue
			 guidelines for a covered agency to implement enhanced loan eligibility
			 requirements, for use when testing the ability of a loan applicant to repay a
			 covered loan, that account for the expected energy cost savings for a loan
			 applicant at a subject property, in the manner set forth in subsections (b) and
			 (c).
			(b)Requirements To
			 account for energy cost savingsThe enhanced loan eligibility requirements
			 under subsection (a) shall require that, for all covered loans for which an
			 energy efficiency report is voluntarily provided to the mortgagee by the
			 mortgagor, the covered agency and the mortgagee shall take into consideration
			 the estimated energy cost savings expected for the owner of the subject
			 property in determining whether the loan applicant has sufficient income to
			 service the mortgage debt plus other regular expenses. To the extent that a
			 covered agency uses a test such as a debt-to-income test that includes certain
			 regular expenses, such as hazard insurance and property taxes, the expected
			 energy cost savings shall be included as an offset to these expenses. Energy
			 costs to be assessed include the cost of electricity, natural gas, oil, and any
			 other fuel regularly used to supply energy to the subject property.
			(c)Determination
			 of estimated energy cost savings
				(1)In
			 generalThe guidelines to be
			 issued under subsection (a) shall include instructions for the covered agency
			 to calculate estimated energy cost savings using—
					(A)the energy
			 efficiency report;
					(B)an estimate of
			 baseline average energy costs; and
					(C)additional
			 sources of information as determined by the Secretary.
					(2)Report
			 requirementsFor the purposes of paragraph (1), an energy
			 efficiency report shall—
					(A)estimate the
			 expected energy cost savings specific to the subject property, based on
			 specific information about the property;
					(B)be prepared in
			 accordance with the guidelines to be issued under subsection (a); and
					(C)be
			 prepared—
						(i)in
			 accordance with the Residential Energy Service Network’s Home Energy Rating
			 System (commonly known as HERS) by an individual certified by the
			 Residential Energy Service Network, unless the Secretary finds that the use of
			 HERS does not further the purposes of this Act; or
						(ii)by
			 other methods approved by the Secretary, in consultation with the Secretary of
			 Energy and the advisory group established in section 7(b), for use under this
			 Act, which shall include a third-party quality assurance procedure.
						(3)Use by
			 appraiserIf an energy efficiency report is used under subsection
			 (b), the energy efficiency report shall be provided to the appraiser to
			 estimate the energy efficiency of the subject property and for potential
			 adjustments for energy efficiency.
				(d)Required
			 disclosure to consumer for a home with an energy efficiency
			 reportIf an energy efficiency report is used under subsection
			 (b), the guidelines to be issued under subsection (a) shall require the
			 mortgagee to—
				(1)inform the loan
			 applicant of the expected energy costs as estimated in the energy efficiency
			 report, in a manner and at a time as prescribed by the Secretary, and if
			 practicable, in the documents delivered at the time of loan application;
			 and
				(2)include the
			 energy efficiency report in the documentation for the loan provided to the
			 borrower.
				(e)Required
			 disclosure to consumer for a home without an energy efficiency
			 reportIf an energy efficiency report is not used under
			 subsection (b), the guidelines to be issued under subsection (a) shall require
			 the mortgagee to inform the loan applicant in a manner and at a time as
			 prescribed by the Secretary, and if practicable, in the documents delivered at
			 the time of loan application of—
				(1)typical energy
			 cost savings that would be possible from a cost-effective energy upgrade of a
			 home of the size and in the region of the subject property;
				(2)the impact the
			 typical energy cost savings would have on monthly ownership costs of a typical
			 home;
				(3)the impact on the
			 size of a mortgage that could be obtained if the typical energy cost savings
			 were reflected in an energy efficiency report; and
				(4)resources for
			 improving the energy efficiency of a home.
				(f)LimitationsA
			 covered agency shall not—
				(1)modify existing
			 underwriting criteria or adopt new underwriting criteria that intentionally
			 negate or reduce the impact of the requirements or resulting benefits that are
			 set forth or otherwise derived from the enhanced loan eligibility requirements
			 required under this section; or
				(2)impose greater
			 buy back requirements, credit overlays, insurance requirements, including
			 private mortgage insurance, or any other material costs, impediments, or
			 penalties on covered loans merely because the loan uses an energy efficiency
			 report or the enhanced loan eligibility requirements required under this
			 section.
				(g)Applicability
			 and implementation dateNot later than 3 years after the date of
			 enactment of this Act, and before December 31, 2016, the enhanced loan
			 eligibility requirements required under this section shall be implemented by
			 each covered agency to—
				(1)apply to any
			 covered loan for the sale, or refinancing of any loan for the sale, of any
			 home;
				(2)be available on
			 any residential real property (including individual units of condominiums and
			 cooperatives) that qualifies for a covered loan; and
				(3)provide
			 prospective mortgagees with sufficient guidance and applicable tools to
			 implement the required underwriting methods.
				5.Enhanced energy
			 efficiency underwriting valuation guidelines
			(a)In
			 generalNot later than 1 year after the date of enactment of this
			 Act, the Secretary shall—
				(1)in consultation
			 with the Federal Financial Institutions Examination Council and the advisory
			 group established in section 7(b), develop and issue guidelines for a covered
			 agency to determine the maximum permitted loan amount based on the value of the
			 property for all covered loans made on properties with an energy efficiency
			 report that meets the requirements of section 4(c)(2); and
				(2)in consultation
			 with the Secretary of Energy, issue guidelines for a covered agency to
			 determine the estimated energy savings under subsection (c) for properties with
			 an energy efficiency report.
				(b)RequirementsThe
			 enhanced energy efficiency underwriting valuation guidelines required under
			 subsection (a) shall include—
				(1)a requirement
			 that if an energy efficiency report that meets the requirements of section
			 4(c)(2) is voluntarily provided to the mortgagee, such report shall be used by
			 the mortgagee or covered agency to determine the estimated energy savings of
			 the subject property; and
				(2)a requirement
			 that the estimated energy savings of the subject property be added to the
			 appraised value of the subject property by a mortgagee or covered agency for
			 the purpose of determining the loan-to-value ratio of the subject property,
			 unless the appraisal includes the value of the overall energy efficiency of the
			 subject property, using methods to be established under the guidelines issued
			 under subsection (a).
				(c)Determination
			 of estimated energy savings
				(1)Amount of
			 energy savingsThe amount of estimated energy savings shall be
			 determined by calculating the difference between the estimated energy costs for
			 the average comparable houses, as determined in guidelines to be issued under
			 subsection (a), and the estimated energy costs for the subject property based
			 upon the energy efficiency report.
				(2)Duration of
			 energy savingsThe duration of the estimated energy savings shall
			 be based upon the estimated life of the applicable equipment, consistent with
			 the rating system used to produce the energy efficiency report.
				(3)Present value
			 of energy savingsThe present value of the future savings shall
			 be discounted using the average interest rate on conventional 30-year
			 mortgages, in the manner directed by guidelines issued under subsection
			 (a).
				(d)Ensuring
			 consideration of energy efficient featuresSection 1110 of the
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
			 3339) is amended—
				(1)in paragraph (2),
			 by striking ; and and inserting a semicolon; and
				(2)in paragraph (3),
			 by striking the period at the end and inserting ; and and
			 inserting after paragraph (3) the following:
					
						(4)that State
				certified and licensed appraisers have timely access, whenever practicable, to
				information from the property owner and the lender that may be relevant in
				developing an opinion of value regarding the energy- and water-saving
				improvements or features of a property, such as—
							(A)labels or ratings
				of buildings;
							(B)installed
				appliances, measures, systems or technologies;
							(C)blueprints;
							(D)construction
				costs;
							(E)financial or
				other incentives regarding energy- and water-efficient components and systems
				installed in a property;
							(F)utility
				bills;
							(G)energy
				consumption and bench­mark­ing data; and
							(H)third-party
				verifications or representations of energy and water efficiency performance of
				a property, observing all financial privacy requirements adhered to by
				certified and licensed appraisers, including section 501 of the
				Gramm-Leach-Bliley Act (15 U.S.C. 6801).
							Unless a
				property owner consents to a lender, an appraiser, in carrying out the
				requirements of paragraph (4), shall not have access to the commercial or
				financial information of the owner that is privileged or
				confidential..
				(e)Transactions
			 requiring state certified appraisersSection 1113 of the
			 Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C.
			 3342) is amended—
				(1)in paragraph (1),
			 by inserting before the semicolon the following: , or any real property
			 on which the appraiser makes adjustments using an energy efficiency
			 report; and
				(2)in paragraph (2),
			 by inserting after atypical the following: , or an
			 appraisal on which the appraiser makes adjustments using an energy efficiency
			 report..
				(f)Protections
				(1)Authority To
			 impose limitationsThe guidelines to be issued under subsection
			 (a) shall include such limitations and conditions as determined by the
			 Secretary to be necessary to protect against meaningful under or over valuation
			 of energy cost savings or duplicative counting of energy efficiency features or
			 energy cost savings in the valuation of any subject property that is used to
			 determine a loan amount.
				(2)Additional
			 authorityAt the end of the 7-year period following the
			 implementation of enhanced eligibility and underwriting valuation requirements
			 under this Act, the Secretary may modify or apply additional exceptions to the
			 approach described in subsection (b), where the Secretary finds that the
			 unadjusted appraisal will reflect an accurate market value of the efficiency of
			 the subject property or that a modified approach will better reflect an
			 accurate market value.
				(g)Applicability
			 and implementation dateNot later than 3 years after the date of
			 enactment of this Act, and before December 31, 2016, each covered agency shall
			 implement the guidelines required under this section, which shall—
				(1)apply to any
			 covered loan for the sale, or refinancing of any loan for the sale, of any
			 home; and
				(2)be available on
			 any residential real property, including individual units of condominiums and
			 cooperatives, that qualifies for a covered loan.
				6.MonitoringNot later than 1 year after the date on
			 which the enhanced eligibility and underwriting valuation requirements are
			 implemented under this Act, and every year thereafter, each covered agency with
			 relevant activity shall issue and make available to the public a report
			 that—
			(1)enumerates the number of covered loans of
			 the agency for which there was an energy efficiency report, and that used
			 energy efficiency appraisal guidelines and enhanced loan eligibility
			 requirements; and
			(2)includes the default rates and rates of
			 foreclosures for each category of loans.
			7.Rulemaking
			(a)In
			 generalThe Secretary shall prescribe regulations to carry out
			 this Act, in consultation with the Secretary of Energy and the advisory group
			 established in subsection (b), which may contain such classifications,
			 differentiations, or other provisions, and may provide for such proper
			 implementation and appropriate treatment of different types of transactions, as
			 the Secretary determines are necessary or proper to effectuate the purposes of
			 this Act, to prevent circumvention or evasion thereof, or to facilitate
			 compliance therewith.
			(b)Advisory
			 groupTo assist in carrying out this Act, the Secretary shall
			 establish an advisory group, consisting of individuals representing the
			 interests of—
				(1)mortgage
			 lenders;
				(2)appraisers;
				(3)energy raters and
			 residential energy consumption experts;
				(4)energy efficiency
			 organizations;
				(5)real estate
			 agents;
				(6)home builders and
			 remodelers;
				(7)State energy
			 officials; and
				(8)others as
			 determined by the Secretary.
				8.Additional
			 study
			(a)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall reconvene the advisory group established in
			 section 7(b), in addition to water and locational efficiency experts, to advise
			 the Secretary on the implementation of the enhanced energy efficiency
			 underwriting criteria established in sections 4 and 5.
			(b)RecommendationsThe
			 advisory group established in section 7(b) shall provide recommendations to the
			 Secretary on any revisions or additions to the enhanced energy efficiency
			 underwriting criteria deemed necessary by the group, which may include
			 alternate methods to better account for home energy costs and additional
			 factors to account for substantial and regular costs of homeownership such as
			 location-based transportation costs and water costs. The Secretary shall
			 forward any legislative recommendations from the advisory group to Congress for
			 its consideration.
			
